Exhibit 10.29 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (“ Agreement ”) is made as of this 23 rd day of July, 2013 by and among BIO-key International, Inc., a Delaware corporation (the “ Company ”), and the investors listed on Schedule I attached hereto (each an “ Investor ” and collectively the “ Investors ”). Recitals: The Company desires to issue and sell to each Investor and each Investor desires to purchase from the Company, such number of shares (the “ Shares ”) of common stock, par value $0.0001 per share (the “ Common Stock ”), of the Company and such number of warrants (the “ Warrants ”) to purchase additional shares of Common Stock as set forth opposite such Investor’s name on Schedule I hereto under the columns titled “Purchased Shares” and “Purchased Warrants.” The Warrants shall be issued in the form attached hereto as Exhibit A The Shares and Warrants will be sold in units (the “ Units ”) with each Unit comprised of one (1) Share and one (1) Warrant at a purchase price of $0.30 per Unit. The Shares, the Warrants, and the shares of Common Stock issuable upon exercise of the Warrants (the “ Warrant Shares ”) are hereinafter referred to collectively as the “ Securities ”. NOW, THEREFORE , in consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investors hereby agree as follows: 1.
